Title: From James Madison to the Senate, 6 December 1815
From: Madison, James
To: Senate


                    
                        
                            Washington
                            Decr. 6th. 1815.
                        
                    
                    I lay before the Senate for their consideration and advice, as to a ratification, Treaties which have been concluded with the following Indian Tribes. …
                    I communicate also the letters from the Commissioners on the part of the United States relating to their proceedings on those occasions.
                    
                        
                            James Madison
                        
                    
                